Citation Nr: 0924219	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  02-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cardiovascular 
disability, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to April 
1967.  He also served in the Indiana Army National Guard from 
August 1983 to December 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The Veteran provided testimony at a September 2002 hearing 
before the undersigned Veterans Law Judge.  This case was the 
subject of Board remands dated in November 2003, March 2006, 
and June 2008. 
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the Board remanded this case to the RO for a 
medical opinion as to the nature and etiology of all current 
cardiovascular disabilities, to include supraventricular 
tachycardia and hypertension.  Of significant importance in 
this case is a February 2003 VA examiner's opinion that the 
etiology of the Veteran's hypertension was not clear, but was 
most likely related to his age, gender, and posttraumatic 
stress disorder (PTSD).  The Veteran is service-connected for 
PTSD, effective October 2000.  His PTSD is rated as 30 
percent disabling from October 2000, and 70 percent disabling 
from January 2004.  

On remand, an August 2008 VA reviewing physician opined that 
the Veteran's hypertension was not caused by or a result of 
PTSD.  The single-sentence rationale for this opinion was 
that "PTSD is not known to cause or chronically aggravate 
hypertension."  It is self-evident that the February 2003 VA 
examiner, whose credentials included Chief, Compensation and 
Pension Service, was of the opinion that PTSD was known to 
cause or aggravate hypertension, since he found specifically 
that the Veteran's PTSD was a likely cause of the Veteran's 
hypertension.  

Neither the February 2003 nor the August 2008 VA physician 
provided more than a one-sentence rationale for the opinions 
provided in their reports, and both rationales are no more 
than conclusory in nature.  Because the newly received August 
2008 report provided no more than a conclusory rationale with 
respect to an essential medical opinion, the August 2008 VA 
examination report is inadequate for the purpose of 
adjudication of the Veteran's appeal.  The Board has 
inadequate competent medical opinion evidence with which to 
weigh the diametrically opposed February 2003 and August 2008 
VA medical opinions against one another.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303-305 (2008) (review 
of a claims file by a VA examiner, without more, does not 
automatically render the examiner's opinion competent or 
persuasive, and that the lack of a reasoned medical 
explanation is a significant factor in assessing the value of 
a medical opinion).  

More generally, the Board notes that, regrettably, multiple 
VA examinations and medical opinions have been obtained in 
this matter, still without a written opinion that is adequate 
for adjudication purposes.  The Court of Appeals for Veterans 
Claims (Court) has recently placed heightened emphasis on the 
need for VA medical examination reports to acknowledge key 
medical evidence of record and provide substantive rationales 
for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. at 303-305, supra.  As such, the Board will provide 
a detailed VA examination request below; a VA medical opinion 
that acknowledges key evidence of record and includes a 
detailed rationale for the opinions provided would be useful 
in adjudication of the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d).

Additionally, the August 2008 VA reviewing physician's report 
indicates that the Veteran underwent hospitalization or 
surgery for heart disability at the Heart Care Center in 
Carmel, Indiana, in December 2006.  (See August 2008 VA 
examination report, page 5.)   It is unclear whether this is 
a typographical error referring to a procedure accomplished 
in December 2005, or whether rather the VA examiner had 
access to information not currently associated with the 
claims file.  Consequently, updated records of treatment and 
examination for heart disability would be useful in 
adjudication of the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for cardiovascular 
disease for the period from December 2005 
forward.  After any required authorizations 
for release of medical information are 
requested and obtained from the Veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought should include any 
records of hospitalization or surgery for 
heart disease in December 2006 at the Heart 
Care Center in Carmel, Indiana, as 
referenced at page 5 of the August 2008 VA 
reviewing physician's report; and any 
records of relevant treatment or 
examination at VA from September 2005 
forward that have not been previously 
associated with the claims files.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for the 
Veteran to be afforded a VA examination with 
an appropriate specialist for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the Veteran has 
current cardiovascular disability that began 
during service, is related to some incident 
of service, or is caused or chronically 
worsened by service-connected disability to 
include PTSD.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.
 
The examiner should describe the nature of 
the Veteran's current cardiovascular 
disability, including a current diagnosis 
for each cardiovascular disease or defect 
found. 

The examiner should specifically indicate 
whether a diagnosis of a heart murmur is 
appropriate.  See March 1964 service 
treatment record indicating diagnosis of 
functional heart murmur; November 2000 
report of private physician indicating grade 
2/6 systolic ejection murmur at the left 
sternal border and apex; May 2005 VA 
examination report indicating that the 
Veteran had "murmurs, rubs or gallups."  If 
a murmur is found, the examiner should 
provide a medical opinion as to whether any 
such murmur is symptomatic of a cardiac 
disability or is instead a benign clinical 
finding.

The examiner should indicate the presence or 
absence of tachycardia.  Numerous records of 
treatment and examination include diagnoses 
of tachycardia and Wolff-Parkinson-White 
Syndrome; an ablation procedure in January 
2000; and hospitalization for tachycardia in 
December 2005.  

The examiner should indicate the presence or 
absence of ischemia.  A September 2006 VA 
report of electrodiagnostic study includes 
findings including sinus tachycardia; ST 
abnormality consider ischemia, abnormal ECG, 
nonspecific ST and T wave abnormality.  A 
September 2006 report of ECG includes an 
impression of poor quality tracing, stress 
ECG consistent with ischemia in the inferior 
leads.  A July 2006 VA diagnostic report 
includes an impression of cannot rule out 
inferior infarct, age undetermined.  

The examiner should further indicate the 
presence or absence of current hypertension.  
The examiner should acknowledge the blood 
pressure readings of 130/80 during service 
of 130/80 in March 1964 and 130/90 in April 
1967.  The examiner should further 
acknowledge a February 2003 VA examination 
report that includes a medical opinion that 
the Veteran's hypertension is most likely 
related to the Veteran's gender, age, and 
PTSD.

For each condition discussed above that is 
not diagnosed after examination and review 
of the claims files, the examiner should 
provide a rationale as to why the condition 
was found not to be present.

For each cardiovascular disorder diagnosed 
or found to exist at any time from October 
2000 to the present, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
condition began during service or is 
related to any incident of service.

Additionally, for each cardiovascular 
disorder diagnosed or found to exist at any 
time from October 2000 to the present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the condition is caused 
or aggravated (a chronic worsening of an 
underlying condition as opposed to a 
temporary flare-up symptoms) by the 
Veteran's service-connected PTSD.

The examiner is requested acknowledge key 
medical evidence of record and to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




